 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS SIMS,                                      No. 2:16-cv-2329 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CHRISTOPHER SMITH, et al.,
15                       Defendants.
16

17          By order filed June 26, 2019, the undersigned screened the first amended complaint and

18   found that some of plaintiff’s allegations stated claims for relief while others did not. ECF No.

19   10. Specifically, the undersigned found that allegations that Vaughn refused to submit plaintiff’s

20   pain intake information and treat his migraines stated a claim and required a response. Id. at 5.

21   However, the other allegations against Vaughn failed to state a claim. Id. at 8. Additionally, the

22   allegations against Smith, Heatley, Hawkins, and Horowitz that were part of the complaint in

23   Sims v. Heatley, E.D. Cal. No. 2:14- cv-0393 KJN P, were found to be barred because they had

24   been voluntarily dismissed with prejudice as part of a settlement agreement in that case, and the

25   claims against Smith and Heatley that were not barred failed to state a claim. Id. at 5-8. Plaintiff

26   was given the option of proceeding on the complaint as screened or trying to amend the

27   complaint, and he was given fourteen days to complete and return a form notifying the court how

28   he would like to proceed. Id. at 9.
 1          Fourteen days have now passed, and plaintiff has failed to return the form. Plaintiff will
 2   be given one final opportunity to advise the court how he would like to proceed in this case. If
 3   plaintiff does not return the form, it will be recommended that all claims against defendants
 4   Smith, Heatley, Horowitz, and Hawkins, and all claims against defendant Vaughn except for the
 5   claims that he failed to treat plaintiff’s migraines and submit his pain intake information be
 6   dismissed without prejudice.
 7          In accordance with the above, IT IS HEREBY ORDERED that within fourteen days of
 8   service of this order, plaintiff shall complete and return the attached form notifying the court
 9   whether he wants to proceed on the screened first amended complaint or whether he wants to file
10   a second amended complaint. If plaintiff does not return the form, it will be recommended that
11   all claims against defendants Smith, Heatley, Horowitz, and Hawkins, and all claims against
12   defendant Vaughn except for the claims that he failed to treat plaintiff’s migraines and submit his
13   pain intake information be dismissed without prejudice.
14   DATED: July 29, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DARIUS SIMS,                                    No. 2:16-cv-2329 AC P
12                       Plaintiff,
13           v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
14    CHRISTOPHER SMITH, et al.,
15                       Defendants.
16

17          Check one:

18   _____ Plaintiff wants to proceed immediately on his claims against defendant Vaughn for failing

19          to treat his migraines and submit his pain intake information without amending the

20          complaint. Plaintiff understands that by going forward without amending the complaint

21          he is voluntarily dismissing without prejudice all other claims against defendant Vaughn

22          and all of his claims against defendants Smith, Heatley, Horowitz, and Hawkins.

23

24   _____ Plaintiff wants to amend the complaint.

25

26   DATED:_______________________

27                                               Darius Sims
                                                 Plaintiff pro se
28
